Citation Nr: 0917464	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Winston- 
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2008 via video conference. A copy of the 
transcript of this hearing has been associated with the 
claims file.

In September 2008 the Board remanded this claim for 
additional development.

Regretfully, the appeal must again be REMANDED to the RO via 
the AMC.  VA will notify the appellant if further action is 
required.


REMAND

Subsequent to a November 2008 VA cardiovascular examination, 
the Veteran submitted additional medical evidence directly to 
the VA Appeals Management Center in Washington, DC.  This 
evidence consisted of extensive hospitalization and treatment 
records for cardiovascular difficulties.  Unfortunately, 
neither receipt nor review of these records is acknowledged 
in the February 2009 supplemental statement of the case, and 
these records were submitted without a waiver of review by 
the Veteran.  Hence, further development is required.  
38 C.F.R. § 20.1304 (2008). 

Further, the November 2008 VA examiner recommended that his 
opinion be revisited if additional documentation of the 
appellant's blood pressure be presented during the term 
between 1966 and 1980.  As evidence documenting elevated 
readings during that term was submitted to VA in April 2009, 
and as this evidence was not referred to the November 2008 VA 
examiner or acknowledged in the February 2009 supplemental 
statement of the case, further development is in order. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded 
to the examiner who conducted the 
November 2008 examination.  Following his 
review of the claims folder, to include 
the evidence submitted since preparing 
the November 2008 opinion, the examiner 
should opine whether it is at least as 
likely as not, i.e., is there is at least 
a 50/50 chance, that hypertension had its 
onset in service.  If it is more likely 
than not that hypertension did not have 
its onset in service, the examiner is 
asked to state whether hypertension 
manifested to a compensable degree within 
one year following discharge from 
service.  
 
In responding to these questions, the 
specialist is to provide a rationale for 
his opinion, and address the evidence of 
record using sound medical principles.  
The examiner must specifically comment on 
the opinions offered by Doctor Knish.  If 
the specialist cannot offer an opinion 
without resorting to speculation, he must 
so state, and explain why speculation is 
required to reach the opinion offered.  
If the specialist determines that the 
veteran should be examined, then an 
examination should be scheduled.

2.  The RO should review the specialist's 
report to ensure that it is in complete 
compliance with the directives of the 
remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
3.  The RO must then review the evidence 
submitted by the appellant since 
September 2008, and readjudicate the 
claim of entitlement to service 
connection for hypertension.  If the 
benefit is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

